Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 9, 15 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the method of claim 1, further comprising outputting to a user AR content comprising one or more augmentations the presence of which signifies that the tracked target has not visited one or more real world locations within some predetermined time period.

Regarding claim 9, claim 9 contains the allowable subject matter described in claim 3 and the reasons for the art of record failing to disclose claim 9 are the same as claim 3.  Therefore, claim 9 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 3.

Regarding claim 15, claim 15 contains the allowable subject matter described in claim 3 and the reasons for the art of record failing to disclose claim 15 are the same as claim 3.  Therefore, claim 15 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10-14, 16-18 of U.S. Patent No. 10957110 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 10957110 has incorporated claim 3 into the independent claims.

The following is a claim comparison of claims 1-18 of the Instant Application and claims 1, 2, 4-8, 10-14, 16-18 of U.S. Patent No. 10957110 B2.

Instant Application 17175929
US Patent 10957110 B2 (US APP 16386454)
1. A computer-implemented method of augmented reality (AR), comprising 

associating a plurality of virtual objects with real world locations; 

tracking proximity of a real world target with respect to one or more of the real world locations associated with the plurality of virtual objects; and 

changing one or more augmentations of AR content for an AR output based on one or more changes in the proximity of the tracked target to the real world locations associated with the plurality of virtual objects, 

(from claim 3)
outputting to a user AR content comprising one or more augmentations the presence of which signifies that the tracked target has not visited one or more real world locations within some predetermined time period

wherein an augmentation changed in the changing step corresponds with one of the plurality of virtual objects.
1. A computer-implemented method of augmented reality (AR), comprising 

associating a plurality of virtual objects with real world locations; 

tracking proximity of a real world target with respect to one or more of the real world locations associated with the plurality of virtual objects; 

changing one or more augmentations of AR content for an AR output based on one or more changes in the proximity of the tracked target to the real world locations associated with the plurality of virtual objects; and 


outputting to a user AR content comprising one or more augmentations the presence of which signifies that the tracked target has not visited one or more real world locations within some predetermined time period, 

wherein an augmentation changed in the changing step corresponds with one of the plurality of virtual objects.
2. The method of claim 1, further comprising 
outputting to a user AR content comprising one or more augmentations which trace a path taken by the real world target.
2. The method of claim 1, further comprising 
outputting to a user AR content comprising one or more augmentations which trace a path taken by the real world target.
3. The method of claim 1, further comprising 
outputting to a user AR content comprising one or more augmentations the presence of which signifies that the tracked target has not visited one or more real world locations within some predetermined time period.
3. (incorporated into claim 1)
4. The method of claim 1, wherein the changing step changes an appearance of a given virtual object based on one or more of the following: 

whether the target visited the real world location associated with the given virtual object; 

time elapsed since the target visited the real world location associated with the given virtual object; 

an amount of time the target spent at the real world location associated with the given virtual object; -2-Docket No.: 14660011C1; App. No.: not yet assigned 

an identity of the target; 

whether a user visited the real world location associated with the given virtual object since the target visited the real world location associated with the given virtual object; 

whether the real world target's view included the real world location associated with the given virtual object; and 

a real time distance between the real world location associated with the given virtual object and a real time location of the target.
4. The method of claim 1, wherein the changing step changes an appearance of a given virtual object based on one or more of the following: 

whether the target visited the real world location associated with the given virtual object; 

time elapsed since the target visited the real world location associated with the given virtual object; 

an amount of time the target spent at the real world location associated with the given virtual object; 

an identity of the target; -3-Docket No.: 14660011AA; App. No.: 16/386,454 

whether a user visited the real world location associated with the given virtual object since the target visited the real world location associated with the given virtual object; 

whether the real world target's view included the real world location associated with the given virtual object; and 

a real time distance between the real world location associated with the given virtual object and a real time location of the target.
5. The method of claim 1, wherein the target is a person, a vehicle, or a mobile electronic device.
5. The method of claim 1, wherein the target is a person, a vehicle, or a mobile electronic device.
6. The method of claim 1, further comprising a step of creating the plurality of virtual objects in a virtual model.
6. The method of claim 1, further comprising a step of creating the plurality of virtual objects in a virtual model.
(claims 7-18) of the instant application are similar to claims (7, 8, 10-14, 16-18) of US Patent 10957110 B2.



Thus, claims 1-18 of the Instant Application are not patentably distinct  from claims 1, 2, 4-8, 10-14, 16-18 of U.S. Patent No. 10957110 B2.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SYSTEMS, DEVICES, AND METHODS FOR TRACING PATHS IN AUGMENTED REALITY”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7, 11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (“Ishihara”, US Pre-Grant Publication 20180101223 A1).

Regarding claim 1, Ishihara discloses a computer-implemented method of augmented reality (AR) (Ishihara [0002]), comprising 
associating a plurality of virtual objects with real world locations. (Ishihara (Fig. 11 [0090]) illustrates an AR object (virtual news panel (1102)) arranged in (associated with) real space.  A virtual menu button (1103) is attached to AR object (1102).  The virtual menu button (1103) may be displayed highlighted. A warning (alarm 1203) may be displayed on the menu button (Fig. 12 [0091]).)

In a separate embodiment, Ishihara discloses tracking proximity of a real world target with respect to one or more of the real world locations associated with the plurality of virtual objects (Ishihara (Fig. 13 [0092]) illustrates an AR object (1302) in proximity to a wall (1303).  Ishihara tracks the position of a hand/finger with respect to the AR object (1302) and the wall.); and 
changing one or more augmentations of AR content for an AR output based on one or more changes in the proximity of the tracked target to the real world locations associated with the plurality of virtual objects (Ishihara (Fig. 13 [0092]) changes the appearance of the AR object (1302) as the user passes through the AR object (1302) and approaches the wall.  Changes include making the AR object (1302) flash or become transparent.), 
wherein an augmentation changed in the changing step corresponds with one of the plurality of virtual objects.  (Ishihara (Fig. 13 [0092]) changes the appearance of the AR object (1302).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the embodiments of Ishihara’s system that processes an AR object displayed in real space described above because with the embodiments being disclosed in a single reference, one of ordinary skill in the art before the time of the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Ishihara to be combined into a single arrangement.

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Ishihara above.
Ishihara further teaches the method of claim 1, wherein the target is a person, a vehicle, or a mobile electronic device.  (Ishihara (Fig. 13 [0092]) illustrates an AR object (1302) in proximity to a wall (1303).  Ishihara tracks the position of a (person’s) hand/finger with respect to the AR object (1302) and the wall.)

Regarding claim 7, Ishihara discloses a system of augmented reality (AR), comprising 
one or more processors configured to execute computer readable program instructions. (Ishihara (Fig. 5 [0058]-[0059]) illustrates a control unit that executes program codes.)
In light of the rejection of claim 1, the remaining limitations for the system in claim 7 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 7 are rejected for the same reason as claim 1.


Regarding claim 11, in light of the rejection in claim 5, the system in claim 11 is similar and performed by the method in claim 5. Therefore, claim 11 is rejected for the same reason as claim 5.

Regarding claim 13, Ishihara discloses a non-transitory computer readable medium with computer readable instructions which, executed by one or more processors. (Ishihara (Fig. 5 [0058]-[0059]) illustrates a control unit that executes program codes stored in ROM.)
In light of the rejection of claim 1, the remaining limitations for the medium in claim 13 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 13 are rejected for the same reason as claim 1.

Regarding claim 17, in light of the rejection in claim 5, the medium in claim 17 is similar and performed by the method in claim 5. Therefore, claim 17 is rejected for the same reason as claim 5.

Claim(s) 2, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (“Ishihara”, US Pre-Grant Publication 20180101223 A1), in view of Lampotang et al. (“Lampotang”, US Pre-Grant Publication 20120280988 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Ishihara above.
Ishihara does not describe the method of claim 1, further comprising outputting to a user AR content comprising one or more augmentations which trace a path taken by the real world target.
However, these features are well known in the art as taught by Lampotang. For example, Lampotang discloses the method of claim 1, further comprising outputting to a user AR content comprising one or more augmentations which trace a path taken by the real world target.  (Lampotang (Fig. 7 [0103]) illustrates representing a previous path and current position of the tip of a medical instrument.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ishihara’s system that processes an AR object displayed in real space with Lampotang’s system for interactive mixed reality because with Lampotang’s system, the path is integrated with a video feed [0105] in a mixed reality system [0102].  It would have been obvious for Ishihara to integrate a hand tracking trail to indicate the user’s hand is getting close to the wall and may become injured (Ishihara (Fig. 13 [0092])).

Regarding claim 8, in light of the rejection in claim 2, the system in claim 8 is similar and performed by the method in claim 2. Therefore, claim 8 is rejected for the same reason as claim 2.

Regarding claim 14, in light of the rejection in claim 2, the medium in claim 14 is similar and performed by the method in claim 2. Therefore, claim 14 is rejected for the same reason as claim 2.

Claim(s) 4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (“Ishihara”, US Pre-Grant Publication 20180101223 A1), in view of in view of Dachille et al. (“Dachille”, US Pre-Grant Publication 20180337994 A1).

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Ishihara above.
Ishihara does not describe the method of claim 1, wherein the changing step changes an appearance of a given virtual object based on one or more of the following: 
whether the target visited the real world location associated with the given virtual object; 
time elapsed since the target visited the real world location associated with the given virtual object; 
an amount of time the target spent at the real world location associated with the given virtual object;  
an identity of the target; 
whether a user visited the real world location associated with the given virtual object since the target visited the real world location associated with the given virtual object; 
whether the real world target's view included the real world location associated with the given virtual object; and 
a real time distance between the real world location associated with the given virtual object and a real time location of the target.
However, these features are well known in the art as taught by Dachille. For example, Dachille discloses the method of claim 1, wherein the changing step changes an appearance of a given virtual object based on one or more of the following: 
whether the target visited the real world location associated with the given virtual object; 
time elapsed since the target visited the real world location associated with the given virtual object; 
an amount of time the target spent at the real world location associated with the given virtual object (Dachille [0068] identifies labels for locations such as “home”, “work”, or “school”.  The labels can be determined based on the time and length of presence at a particular location.);  
an identity of the target; 
whether a user visited the real world location associated with the given virtual object since the target visited the real world location associated with the given virtual object; 
whether the real world target's view included the real world location associated with the given virtual object; and 
a real time distance between the real world location associated with the given virtual object and a real time location of the target.
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ishihara’s system that processes an AR object displayed in real space with Dachille’s image sharing system because with Dachille’s system, additional sharing criteria can include visual image characteristics including quality characteristics of images [0069].  (Instant Application Fig. 1)

Regarding claim 10, in light of the rejection in claim 4, the system in claim 10 is similar and performed by the method in claim 4. Therefore, claim 10 is rejected for the same reason as claim 4.

Regarding claim 16, in light of the rejection in claim 4, the medium in claim 16 is similar and performed by the method in claim 4. Therefore, claim 16 is rejected for the same reason as claim 4.

Claim(s) 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (“Ishihara”, US Pre-Grant Publication 20180101223 A1), in view of Komenczi et al. (“Komenczi”, US Pre-Grant Publication 20150161818 A1).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Ishihara above.
Ishihara does not describe the method of claim 1, further comprising a step of creating the plurality of virtual objects in a virtual model.
However, these features are well known in the art as taught by Komenczi. For example, Komenczi discloses the method of claim 1, further comprising a step of creating the plurality of virtual objects in a virtual model.  (Komenczi [0074] inserts virtual objects in a 3D model to provide Computer Generated Imagery (CGI).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ishihara’s system that processes an AR object displayed in real space with Komenczi’s system for generating a dynamic three-dimensional model of a space because Komenczi’s system may have real-time (online) uses in a virtual studio environment. The system allows it to be used as a virtual studio camera for conducting a live (augmented reality) and virtual reality transmission [0138].

Regarding claim 12, in light of the rejection in claim 6, the system in claim 12 is similar and performed by the method in claim 6. Therefore, claim 12 is rejected for the same reason as claim 6.

Regarding claim 18, in light of the rejection in claim 6, the medium in claim 18 is similar and performed by the method in claim 6. Therefore, claim 18 is rejected for the same reason as claim 6.

Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (“Ishihara”, US Pre-Grant Publication 20180101223 A1), in view of Lampotang et al. (“Lampotang”, US Pre-Grant Publication 20120280988 A1), in view of Komenczi et al. (“Komenczi”, US Pre-Grant Publication 20150161818 A1).

Regarding claim 31, the claimed invention for claim 1 is shown to be met with explanations from Ishihara above.
Ishihara as modified by Lampotang further teaches the method of claim 1, further comprising 
providing a 3D virtual model having virtual locations configured to correspond with the real world locations (Lampotang (Abstract) discloses a mixed reality simulator that includes a virtual 3D model of internal or hidden features of an object.); 
the real world target moves from a first real world location to a second real world location, adding or updating one or more virtual objects within the 3D virtual model at virtual world locations matching the first and second real world locations.  (Lampotang (Fig. 7 [0103]) illustrates representing a previous path and current position of the tip of a medical instrument.  Lampotang [0025] represents the previous path of the device with a dotted line, and a circle represents the current position.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ishihara’s system that processes an AR object displayed in real space with Lampotang’s system for interactive mixed reality because with Lampotang’s system, two different virtual objects (dotted line, circle) clearly indicate a tracked object moving away from a position (dotted line) and indicate the current position (circle) (Fig. 7 [0025]).

Ishihara and Lampotang as modified by Komenczi further teach the plurality of virtual objects are in the 3D virtual model. (Komenczi [0074] inserts virtual objects in a 3D model to provide Computer Generated Imagery (CGI).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ishihara’s system that processes an AR object displayed in real space, Lampotang’s system for interactive mixed reality with Komenczi’s system for generating a dynamic three-dimensional model of a space because Komenczi’s system may have real-time (online) uses in a virtual studio environment. The system allows it to be used as a virtual studio camera for conducting a live (augmented reality) and virtual reality transmission [0138].

Regarding claim 32, in light of the rejection in claim 31, the system in claim 32 is similar and performed by the method in claim 31. Therefore, claim 32 is rejected for the same reason as claim 31.

Regarding claim 33, in light of the rejection in claim 31, the medium in claim 33 is similar and performed by the method in claim 31. Therefore, claim 33 is rejected for the same reason as claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613